Hemingway, J. The employment of a broker to sell a. tract of land constitutes a special agency, and when a sale is made the only purpose of the agency is accomplished,, whether the sale be due to or independent of the acts of the-agent. If the proprietor in' employing the broker reserves the right to make a sale in person, independently of the broker, this imports a notice to the latter, and an agreement by him, that the proprietor may make a sale without the-agency of the broker and thereby terminate it. If the compensation of the broker is dependent upon his consummating-a sale, he can ask nothing unless he was the procuring cause-of a sale made, or obtained a person- ready and willing to-purchase upon the terms authorized before the agency terminated by any lawful means. Nor does it matter that,, after an independent sale by the proprietor, the broker, without notice thereof, found a purchaser; for his agency had' then, expired by the terms of its creation, and, as he accepted the terms, he could not complain of the result. Mechem on Agency, sec. 969; Ahern v. Baker, 34 Minn., 98 Dole v. Sherwood, 43 N. W. Rep., 569; Lane v. Albright, 49 Ind., 275; Dolan v. Scanlan, 57 Cal., 261; If it be a hardship that a broker who has found a purchaser should lose his commissions, the fact is due to his accepting employment liable to be terminated at any time by a sale made without-his agency. The court properly declared the law, and we find no error in the record prejudicial to the appellant. Affirm.